DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12-16 is/are rejected under 35 U.S.C. 102(a)91) as being anticipated by Suwa (JP 2001-123136), as cited on the IDS, wherein the machine English translation is used for citation.
	Regarding claims 1 and 5-9; Suwa teaches, in a preferred embodiment, an acrylic resin composition comprising a polymer obtained from 50 parts (50% by mass)  butyl acrylate, 40 parts (40% by mass) methoxyethyl acrylate (claim 7), 5 parts (5% by mass) acrylic acid (claims 5-6), and 5 parts (5% by mass) isopropylacrylamide (claims 8-9) [Table1, Ex3; 0065; 0054; 0061-0063].
Suwa fails to explicitly disclose a tensile strength after the acrylic resin composition is immersed in oleic acid for 24 hours.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, an adhesive composition comprising an acrylic polymer prepared from methoxyethyl acrylate, and alkyl acrylate, and acrylic acid; the composition further comprising a tetra glycidyl functional compound, the composition affords a tensile strength of 50% or more after being immersed in oleic acid for 24 hours [Table, Ex3]  Therefore, the claimed effects and physical properties, i.e. tensile strength, would necessarily be present in a composition with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I and II. 
	Regarding claims 1 and 4-7; Suwa teaches, in a preferred embodiment, an acrylic resin composition comprising a polymer obtained from 20 parts (20% by mass)  butyl acrylate (claim 4), 75 parts (75% by mass) methoxyethyl acrylate (claim 7), and 5 parts (5% by mass) acrylic acid (claims 5-6) [Table1, Ex2; 0065; 0054; 0061-0063]
	Regarding claims 2-3; Suwa teaches, in the preferred embodiment, a crosslinking agent TETRAD® X, which comprises four glycidyl groups [0023; Exs; 0055].
	Regarding claims 12-16; Suwa teaches the acrylic copolymer mixture can be used to obtain an adhesive sheet; wherein the acrylic copolymer mixture is applied to a base material (e.g. PET).  Suwa also teaches a multilayer laminate can also be made [Ex; 0041-0051].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-9, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suwa (JP 2001-123136), as cited on the IDS, wherein the machine English translation is used for citation.
Regarding claims 1, 4, and 6-9; Suwa teaches, in a preferred embodiment, an acrylic resin composition comprising a polymer obtained from 50 parts (50% by mass)  butyl acrylate ((meth)acrylic acid alkyl ester), 40 parts (40% by mass) methoxyethyl acrylate (claim 7), 5 parts (5% by mass) acrylic acid, and 5 parts (5% by mass) isopropylacrylamide (claims 8-9) [Table1, Ex3; 0065; 0054; 0061-0063].
Although Suwa teaches in the preferred embodiment employing the acrylic acid (i.e. acrylic monomer which has reactivity with the epoxy group) in an amount of 5% by mass of the polymer, Suwa contemplates a larger range of from 1 to 10 parts (1 to 10% by mass) is suitable for achieving the present invention [0028-0030].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ the acrylic acid (i.e. acrylic monomer which has reactivity with the epoxy group) in an amount of 10% by mass of the polymer, since Suwa teaches that employing 10% by mass of the acrylic monomer which has reactivity with the epoxy group (acrylic acid) is suitable for achieving the acrylic copolymer of the present invention [0028-0030].
Suwa fails to explicitly disclose a tensile strength after the acrylic resin composition is immersed in oleic acid for 24 hours.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, an adhesive composition comprising an acrylic polymer prepared from methoxyethyl acrylate, and alkyl acrylate, and acrylic acid; the composition further comprising a tetra glycidyl functional compound, the composition affords a tensile strength of 50% or more after being immersed in oleic acid for 24 hours [Table, Ex3]  Therefore, the claimed effects and physical properties, i.e. tensile strength, would necessarily be present in a composition with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I and II. 
	Regarding claims 2-3; Suwa teaches, in the preferred embodiment, a crosslinking agent TETRAD® X, which comprises four glycidyl groups [0023; Exs; 0055].
	Regarding claims 12-16; Suwa teaches the acrylic copolymer mixture can be used to obtain an adhesive sheet; wherein the acrylic copolymer mixture is applied to a base material (e.g. PET).  Suwa also teaches a multilayer laminate can also be made [Ex; 0041-0051].

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable Suwa (JP 2001-123136), as cited on the IDS, wherein the machine English translation is used for citation, as applied to claim 1 above, and further in view of Kiuchi et al. (US Serial No. 2009/0288763).
Suwa teaches the basic claimed acrylic resin composition, as set forth above, with respect to claim 1.
Regarding claims 10 and 11; Suwa fails to teach the adhesive composition further comprises hollow glass beads.  Kiuchi et al. teaches an adhesive sheet for electronic components, comprising 100 parts of acrylic syrup adhesive composition further comprising 10 parts (about 9% by weight) of hollow glass beads having a diameter of 67 microns [0048].  Suwa and Kiuchi et al. are analogous art because they are both concerned with the same field of endeavor, namely adhesive sheets for use on electronic parts.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add 9% by weight of hollow glass beads, as taught by Kiuchi et al, to the adhesive of Suwa, and would have been motivated to do so in order to achieve a desired thickness of the adhesive laminate.

Response to Arguments
Applicant's arguments filed 16 September 2022 have been fully considered but they are not persuasive.
Applicants argue claim 1 is not anticipated by Suwa.  The Examiner agrees, however Suwa is still relied upon for rendering obvious the basic claimed adhesive composition.  Suwa teaches the acrylic monomer which has reactivity with the epoxy group (i.e. acrylic acid) is employed in an amount of 0.1 to 10 parts, based on 100 parts of the acrylic copolymer (i.e. 10% by mass) [0030].
As such, Suwa is still relied upon for rendering obvious the basic claimed adhesive composition, as required by the claimed language.
Kiuchi et al. is still relied upon for rendering obvious the addition of hollow glass beads.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767